CAMEROUN PAIX - TRAVAIL - PATRIE

115

pecrer ae2 0 18/7 1° y pu 25 dal 2015
portant incorporation au domaine privé de l'Etat et
classement en Unité Forestière d'Aménagement (UFA),
d’une portion de forêt de 30 880 hectares dénommée UFA
11 006.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

la Constitution ;

Vu l'ordonnance n° 74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 janvier 1977:

Vu l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et
complétée par l'ordonnance n°77/2 du 10 janvier 1977;

Vu la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de
la pêche, ensemble ses modificatifs subséquents ;

Vu le décret n°76/166 du 27 avril 1976 fixant les modalités de gestion du
domaine national ;

Vu le décret n° 92/089 du 04 mai 1992 précisant les attributions du Premier
Ministre, modifié et complété par le décret n° 95/145 bis du 04 août 1995 :

Vu le décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du
régime des forêts, modifié et complété par le décret n°99/781/PM du
13 octobre 1999 ;

Vu le décret n° 2011/408 du 09 décembre 2011 portant organisation du
Gouvernement ;

Vu le décret n° 2011/409 du 09 décembre 2011 portant nomination d’un Premier
Ministre, Chef du Gouvernement ;

Vu le dossier technique y afférent,

DECRETE:

ARTICLE 1°". Est, pour compter de la date de signature du présent décret,
incorporée au domaine privé de l'Etat au titre de forêt de production et classée en
Unité Forestière d'Aménagement (UFA) dénommée UFA 11 006, la portion de forêt
d'une superficie de 30 880 hectares située dans le Département de la Manyu,
Région du Sud-Ouest, et délimitée ainsi qu'il suit :

Le point À (536 805 ; 618 525) dit de base de cette forêt, se trouve sur un
ponceau sur la route Talangaye-ancien Ashum.

AU NORD-OUEST ET AU NORD :

e Du point A, suivre la route AB = 8,19 km et de gisement 12 degrés pour
atteindre le point B situé sur le cours de la rivière Bachi ;
Du point B (538 442 ; 626 546), suivre en amont Bachi sur une distance
de 10,7 km, puis son affluent de gauche sur 2,39 km pour atteindre le
point C situé sur son cours ;

e Du point C (547 937 : 621 835), suivre les droites :

- CD = 3,01 km et de gisement 55 degrés, D (550 392 ; 623 576) situé
Sur le cours d’une rivière non dénommée .

- DE = 4,91 km et de gisement 126 degrés, E (554 365 : 620 686) situé
Sur le cours d’une rivière non dénommée.

A L'EST :

°_ Du point E, suivre les droites :

- EF = 4,91 km et de gisement 210 dègré, F (551 903 ; 616 435) situé
Sur la confluence de deux rivières non dénommées ;

FG = 6,79 km et de gisement 140 degrés G (556 261 ; 611 266) situé

Sur la confluence de deux rivières non dénommées affluents de Mbu :

GH = 3,08 km et de gisement 201 degrés, H (555 164 ; 608 386) situé

Sur la confluence de deux rivières non dénommées affluents de Mbu ;
Du point H, suivre en amont l'affluent de droite sur une distance de 0,98
km pour atteindrè le point | de confluence avec un affluent non dénommé ;
Du point 1 (555 026 : 607 450), suivre la droite IJ = 1,56 km et de

gisement 210 degrés pour atteindre le point J situé sur la confluence de
deux rivières non dénommées affluents de Mbu ;

SA
Bag 0 AVR 2015

Ru
"

PUBLIC
PRESIDENSY OF THE REPU

Du point J (554 236 : 606 105), suivre en amont l'affluent de droite sur

une distance de 2,19 km pour atteindre le point K situé sur sa confluence
avec une rivière non dénommée :

Du point K (553 309 : 604 287), suivre la droite KL = 1,60 km et de

gisement 205 degrés pour atteindre le point L situé sur le cours de la
rivière Mamfué :

+ _ Du point L (552 636 : 602 840), suivre en amont Mamfué sur une distance
de 6,15 km pour atteindre le point M situé sur sa confluence avec la
rivière Evu Anyen ;

Du point M (549 739 : 600 681), suivre en amont Evu Anyen sur une
distance de 5,39 km pour atteindre le point N situé sur son cours :

°_ Du point N (548 963 : 596 718), sur la droite NO = 2,91 km et de gisement
205 degrés pour atteindre le point O (547 744 ; 594 077).

AU SUD :

+ _ Du point O, suivre la droite OP = 2,68 km et de gisement 270 degrés pour
atteindre le point P (545 068 : 594 077).

VISA

TRESIUENCE DE LA REPUBLIQUE

3 0 AVR 2015

L
PRESIDENÉY or THE REPUBLIC

Du point P, suivre la droite PQ = 1,60 km et de gisement 0 degré pour
atteindre le point Q (545 069 ; 595 678) situé sur le cours d'un affluent non
dénommé de Mamfué ;

Du point Q, suivre en amont cet affluent sur une distance de 0,45 km, puis

son affluent de droite sur 1,16 km pour atteindre le point R situé sur sa

source ;

Du point R (548 148 ; 596 969), suivre la droite RS = 1,22 km et de gisement

40 degrés pour atteindre le point S situé sur le cours de la rivière Bakogo ;

Du point S (545 939 ; 579 898), suivre en aval Bakogo sur une distance de

2,90 km pour atteindre le point T situé sur sa confluence avec Mamfué ;

Du point T (544 834 ; 600 340), suivre la droite TU = 3,25 km et de gisement

346 degrés pour atteindre le point U situé sur la confluence de la rivière

Bargume avec un affluent de droite non dénommé

Du point U (544 060 ; 603 492), suivre en amont Bargume sur une distance

de 5,47 km pour atteindre le point V situé sur son cours ;

Du point V (543 699 ; 607 158), suivre la droite VW = 1,17 km et de gisement

245 degrés pour atteindre le point W situé sur le cours d'un affluent non

dénommé de Bali ;

Du point W (542 634 ; 606 664), suivre en aval cet affluent sur une distance

de 4,92 km pour atteindre le point X situé sur sa confluence avec Bali :

Du point X (541 783 ; 610 954) suivre les droites :

= XY = 1,17 km et de gisement 34 degrés pour atteindre le point Y

(542 439 ; 611 928) situé sur le cours d’un affluent non dénommé de

Bali ;

YZ = 1,53 km et de gisement 353 degrés pour atteindre le point Z

(542 257 ; 613 453) situé sur la source d’un cours d'eau non dénommé ;

ZA = 1,41 km et de gisement 280 degrés pour atteindre le point A1

(540 868; 613 692) situé sur la confluence de deux rivières non

dénommées affluents de Bali;

A1B1 = 2,11 km et de gisement 340 degrés pour atteindre le point B1

(540 155; 615673) situé sur la confluence de deux rivières non

dénommées ;

- _ B1C1 = 1,93 km et de gisement 38 degrés pour atteindre le point C1
(541 350 ; 617 192) situé sur la confluence de deux rivières non
dénommées ;

+ __ Du point C1, suivre en aval cette rivière sur une distance de 0,59 km pour

atteindre le point D1 situé sur sa confluence avec une rivière non

dénommée ;

Du point D1 (541 034 ; 617 658), suivre en amont cette rivière sur une
distance de 0,67 km pour atteindre le point E situé sur son cours ;

Du point E1 (540 439 ; 617 472), suivre la droite E1F1 = 1,72 km et de

gisement 288 degrés pour atteindre le point F1 situé sur la source d’une

rivière non dénommée ;

e Du point F1 (538 802; 618 006), suivre en aval cette rivière sur une
distance de 1,92 km pour atteindre le point G1 situé sur sa confluence avec
un affluent de gauche non dénommé ;

e__ Du point G1 (537 465 ; 618 221), suivre la droite GA = 0,73 et de gisement

295 degrés pour atteindre le point A, dit de base.

La zone forestière ainsi délimitée, couvre une superficie de 30 880 (trente
mille huit cent quatre vingt) hectares. s à

ARTICLE 2.- (1) Le domaine forestier ainsi délimité et dénommé Unité Forestière
d'Aménagement n° 11 006, est affecté à la production des bois d'œuvre.

(2) Les populations riveraines continuent à exercer dans la forêt
ainsi classée, leurs droits d'usage portant sur la collecte des produits forestiers,
non ligneux, les plantes médicinales, le ramassage du bois de chauffage.

(3) Les droits d'usage spécifiques sont arrêtés lors de l'élaboration
et de l'approbation du plan d'aménagement de ladite Unité Forestière
d'Aménagement, conformément aux textes en vigueurs.

(4) L'activité d'exploitation forestière ne peut y être menée que
conformément audit plan d'aménagement arrêté par le Ministre chargé des forêts.

ARTICLE 3.- Le présent décret sera enregistré, puis publié au Journal Officiel en
français et en anglais./-

À IF
0000607 30 AR 2015

A THE REPUBLIC

LE PREMIER MINISTRE,
CHEF DU GOUVERNEMENT,

\

Philém on YANG

Yaoundé, le 2.5 MAI 2015
